Title: To George Washington from Captain Joseph Blewer, 23 October 1777
From: Blewer, Joseph
To: Washington, George



Sir
Redbank [N.J.] october 23d 1777

I have the honour to inform you that yesterday the Enemy (hesions) about 1200 attackd the fort at Red Bank after a Smart action they Retreated with much Loss on there Side ours very inconsiderable this Morning our gallys atacked the Eagle & Robuck after a hevy Cananade the Robuck droped Down the Eagle then aground keeping up a hevy fier till ten oClock at whitch time She took fier I am not as yet Certain If they did it or our Shot amediatly after the gallys atacked an other Ship aground below (a frigate) they shortly Set her on fier and the other pyret Ships Droped Down below the Chevoux Defreze where they Still lay our loss in the Gallys dose not Exceed four or five killed

& wounded we are all in high Spiritts both garesons as well as the fleet I think they have Such a dose as will privent there atempting this pasege any moor we have Expended much of our amunition Recd but Small Supplys Sinc I lift your Excelency though have Sent by Expriss for a Sufficent Should it arive timly I think with Every other Gentellmen hear that we have nothing to fear from this quarter. I Remain your Excelency most obedent & Hbbls Servent

Joseph Blewer


P.S. Amunition wanted 18 pd & 24 with muskett Cartridge for the Gareson as we have Supplyed the gareson with all the muskett Catrdge belonging to the fleet. Excuse hast for the glorious news.


J. Blewer
